Filed 2/11/14 In re U.V. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re U.V., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,                                                                            F067761

         Plaintiff and Respondent,                                        (Super. Ct. No. JW130859)

                   v.
                                                                                     OPINION
U.V.,

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Peter A.
Warmerdam, Referee.
         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Poochigian, J., and Detjen, J.
                                    INTRODUCTION
       On June 18, 2013, a petition was filed pursuant to Welfare and Institutions Code
section 602 alleging that appellant, U.V., committed an assault with a deadly weapon
(Pen. Code, § 245, subd. (a)(1)).1 It was further alleged that appellant inflicted great
bodily injury on the victim (§ 12022.7, subd. (a)). Following a contested jurisdiction
hearing, the juvenile court found the allegations true.
       On July 26, 2013, the juvenile court found the offense to be a felony, declared
appellant a ward of the court, found a maximum term of confinement of seven years, and
placed him on probation upon various terms and conditions including his commitment to
the Crossroads Facility. Appellate counsel has filed a brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436 (Wende).
                                          FACTS
       At about 3:30 p.m. on June 12, 2013, A.G. and his girlfriend L. were in McFarland
walking home from the bus when appellant approached them on foot. Appellant had
been dating L., but they broke up in early June. As appellant passed them, he hit A.G. in
the head with a metal pipe. A.G. blacked out. When A.G. regained consciousness,
appellant was hitting him in the head with the pipe. A.G. was taken to the hospital where
he received five staples in his head.
       When the police questioned appellant the next day, appellant admitted that he was
upset because he saw L. dating someone new. Appellant admitted confronting A.G. and
striking him in the head and upper body four to six times with a pipe. Appellant showed
the investigating officers where he had hidden the pipe.




1      Unless otherwise noted, all statutory references are to the Penal Code.


                                              2
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal. 3d 436.) By letter on November 13, 2013,
we invited appellant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               3